t c summary opinion united_states tax_court conrad george olsen petitioner v commissioner of internal revenue respondent docket no 16178-99s filed date bradley s shannon for petitioner gregory m hahn for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the tax_year an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether proceeds from a sale of petitioner’s property qualify for nonrecognition treatment under sec_1041 whether petitioner is liable for an addition_to_tax for failure to timely file his return under sec_6651 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the year in issue this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in onalaska washington petitioner and leah helen olsen ms olsen were married on date shortly thereafter they purchased a home situated on acres of timberland located pincite tryon road onalaska washington tryon road property in petitioner and ms olsen separated and divorced a property settlement agreement agreement was executed by the parties on date pursuant to the agreement petitioner received specified personal_property and the tryon - - road property as his sole and separate_property ms olsen received specified personal_property real_estate located pincite tryon road tryon road property and real_estate located in cosmopolis washington cosmopolis property on date petitioner and ms olsen conveyed and quitclaimed all of their respective interests in the tryon road property the tryon road property and the cosmopolis property to the other party according to the agreement in order to equalize the property division the agreement required petitioner to pay dollar_figure to ms olsen as follows dollar_figure no later than date and an additional dollar_figure plus interest no later than date to secure the obligation petitioner owed to ms olsen petitioner conveyed a deed_of_trust on the tryon road property to title guaranty company of lewis county immediately prior to the conveyance of the deed_of_trust on date petitioner held legal_title to the tryon road property free and clear of any liens mortgages or other encumbrances on the property the agreement did not require petitioner to sell any portion of the tryon road property to satisfy the dollar_figure obligation owed to ms olsen on date petitioner sold acres of the acres of land and timber located on the tryon road property to north fork timber company for dollar_figure of that amount - dollar_figure' was paid directly by north fork timber company to ms olsen in satisfaction of petitioner’s obligation under the agreement petitioner received a note receivable note for the balance of the purchase_price or dollar_figure from north fork timber company the terms of the note stated an 8-percent interest rate and payments of dollar_figure per month payable over months beginning on date and ending on date at the time the tryon road property was sold to north fork timber company on date ms olsen did not have any outstanding liabilities payable to or other obligations owed to north fork timber company title guaranty company of lewis county or petitioner nor did the sale of the tryon road property to north fork timber company relieve ms olsen from any obligations owed to north fork timber company title guaranty company of lewis county or petitioner during the taxable_year petitioner received dollar_figure in interest_income petitioner also received a form 1099-s proceeds from real_estate transactions from title guaranty company of lewis county which reported real_estate sales proceeds in of dollar_figure from the sale of the tryon road property petitioner contends that he did not realize a taxable gain on the sale of the tryon road property and based upon this belief did this amount represents the dollar_figure obligation plus interest - - not file a return to report the dollar_figure in interest_income he received in petitioner did not personally perform any research or other investigation to confirm his belief that he did not realize a taxable gain on the sale of the tryon road property or that he was not required to file a tax_return for the taxable_year petitioner did not file a federal_income_tax return for the taxable_year until date after the internal_revenue_service had inquired why he had not filed a tax_return on his federal_income_tax return petitioner reported dollar_figure of taxable interest and a capital_loss of dollar_figure from the sale of the tryon road property petitioner calculated the capital_loss from the sale of the tryon road property by increasing his cost_basis in the tryon road property by dollar_figure the following is a summary of petitioner’s loss calculation sales_price dollar_figure selling charges adjusted sale price dollar_figure purchase_price s dollar_figure logging permit dollar_figure surveys dollar_figure adjusted_basis s dollar_figure preliminary gain dollar_figure payment to ms olsen big_number reported loss on sale sdollar_figure - - in the notice_of_deficiency respondent determined that petitioner realized a gain of dollar_figure on the sale of the acres of the tryon road property as calculated below sales_price dollar_figure selling charges adjusted sale price dollar_figure purchase_price s dollar_figure logging permit dollar_figure surveys dollar_figure adjusted_basis s dollar_figure preliminary gain dollar_figure other dollar_figure adjusted gain on sale dollar_figure reported loss on sale sdollar_figure proposed_adjustment dollar_figure sec_1041 a sec_1041 provides for nonrecognition_of_gain_or_loss on a transfer of property from an individual to a former spouse provided that the transfer to the former spouse is incident to the divorce for a transaction to be considered although sec_1041 applies to both spouses and former spouses only former spouse will be used in the discussion of the statute sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce continued - incident_to_divorce it must occur within year after the date on which the marriage ceases or is related_to_the_cessation_of_marriage sec_1041 and if the transfer of the tryon road property had been directly between petitioner and ms olsen sec_1041 and c would be satisfied because the transfer occurred within months of the agreement see 90_tc_200 n however because the transfer did not occur directly between petitioner and ms olsen but rather between petitioner and north fork timber company a third party the transfer must be on behalf of the former spouse within the meaning of sec_1_1041-1t q a-9 temporary income_tax regs fed reg date q a-9 in order to qualify for nonrecognition treatment a transfer of property to a third party on behalf of a former spouse will qualify under sec_1041 in three situations where the transfer to the third party 1s required by a divorce_or_separation_instrument where the transfer to the third party is pursuant to the written request of the former spouse or where the transferor continued c incident_to_divorce ---for purposes of subsection a a transfer of property is incident to the divorce if such transfer-- occurs within year after the date on which the marriages ceases or is related to the cessation of the marriage --- - receives from the former spouse a written consent or ratification of the transfer to the third party see id in the three situations described above the transfer of property will be treated as made directly to the nontransferring former spouse and the nontransferring former spouse will be treated as immediately transferring the property to the third party see id the deemed transfer from the nontransferring former spouse does not fall under sec_1041 and is a taxable transaction to the nontransferring former spouse see id in order to prevail petitioner must show that the transfer of the tryon road property qualifies as one of the three situations described in q a-9 petitioner has failed to do so petitioner’s sale of the tryon road property was not pursuant to the terms of the agreement as reguired under the first situation described in q a-9 in fact petitioner stipulated that the agreement did not require petitioner to sell any portion of the tryon road property to satisfy the dollar_figure obligation owed to ms olsen petitioner was free to sell other assets or obtain a loan rather than sell the tryon road property to satisfy his separate monetary obligation to ms olsen moreover petitioner failed to show that the transfer of the tryon road property falls under the second or third situation described in q a-9 the record contains no evidence showing either a written request by --- - ms olsen to sell the property to a third party or a written consent or ratification of the transfer to a third party petitioner cites 114_tc_14 to support his contention that the transfer of the tryon road property to north fork timber company was on behalf of ms olsen we find petitioner’s reliance on read misplaced in read we held that ms read’s transfer of mmp stock to mmp was on behalf of mr read the nontransferring spouse because it gualified under the first situation described in q a-9 id pincite according to the divorce agreement in that case mr read or at his election mmp or mmp’s esop was obligated to purchase ms read’s mmp stock see id pincite as stated above petitioner failed to show that any of the three situations described in q a- were satisfied in 167_f3d_1240 9th cir the court_of_appeals for the ninth circuit’ held that transfers of property to a third party on behalf of a former spouse qualify for nonrecognition if the transfer satisfied an obligation ora mmp was a corporation wholly owned by mr read and ms read ‘ according to the rule set forth in 54_tc_742 affd 445_f2d_985 10th cir we are obligated to follow the law as stated by the court_of_appeals in the circuit to which a case would be appealable accordingly we are bound by the reasoning in 167_f3d_1240 9th cir - liability of the nontransferring former spouse see id pincite in ingham and the instant case the sale of the property did not relieve the nontransferring former spouse of any obligation or liability that the nontransferring former spouse owed to the transferring former spouse or the third party the court_of_appeals stated the sale merely allowed ms ingham to satisfy the debt that she owed to her former husband under their property settlement id pincite similarly petitioner’s sale of the tryon road property satisfied the debt that he owed to ms olsen rather than satisfy an obligation owed by ms olsen to north fork timber company the third party or petitioner as required under ingham supra pincite and read v commissioner supra pincite after reviewing the record we find that petitioner has failed to show that the transfer of the tryon road property to north fork timber company was on behalf of ms olsen therefore we conclude that the gain from the transfer of the tryon road property to north fork timber company does not fall under sec_1041 and is taxable to petitioner sec_6651 a respondent determined an addition_to_tax as a result of petitioner’s failure to timely file his tax_return for we note that this standard was also applied in 114_tc_14 - sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id the addition is applicable unless petitioner establishes that his failure_to_file was due to reasonable_cause and not willful neglect see id if petitioner exercised ordinary business care and prudence and was nonetheless unable to file his return within the date prescribed by law then reasonable_cause exists see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner’s federal_income_tax return was due on date petitioner did not file his federal_income_tax return until date after the commencement of the audit petitioner contends that he was not required to file a return to report the dollar_figure in interest_income because he relied on information provided in table filing requirement chart for most taxpayers of the federal_income_tax instructions table informed petitioner that a single_taxpayer under the age of with a gross_income of at least dollar_figure must file a tax_return petitioner believed that he was not required to file a tax_return because his gross_income which incorrectly did not include the gain from the sale of the tryon road property was under dollar_figure however table also provides the following information gross_income means all income you received in the form of money goods property and services that is not exempt from tax including any gain on the sale of your main home even if you may exclude or postpone part or all of the gain petitioner received a form 1099-s proceeds from real_estate transactions from title guaranty company of lewis county reporting the real_estate sale proceeds in of dollar_figure petitioner stipulated that he did not make any attempt to determine whether he should report the amount shown on the form 1099-s on his federal_income_tax return petitioner has failed to show us that he exercised ordinary care and prudence in this case respondent is sustained on this issue sec_6662 a the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard - - of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg 43_tc_168 and t c memo negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6662 is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner failed to show that he had a reasonable basis for his belief that the gain from the tryon road property was not taxable he failed to make reasonable inquiries as to whether the income reported on a form 1099-s was taxable see rosenbaum v commissioner tcmemo_1992_287 affd 998_f2d_1016 7th cir on the basis of the record we hold that petitioner is liable for an accuracy-related_penalty under sec_6662 for the tax_year we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
